Citation Nr: 0711566	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-35 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

Entitlement to service connection for a low back disability.

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel

INTRODUCTION

The appellant served on active duty from August 15, 1979 to 
September 19, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits on appeal.

The appellant testified before the undersigned at a June 2005 
Board hearing.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant testified at a June 2005 Board hearing that he 
was currently receiving Social Security benefits and had been 
receiving benefits since 1994 for a back disorder.  

The RO requested from the Social Security Administration 
(SSA) a copy of the appellant's Social Security disability 
file.  The RO received from SSA a statement of claimant or 
other person (SSA Form 795), and a computer generated 
printout of an application for disability insurance benefits, 
both signed by the appellant but not dated.  A November 2006 
note from SSA reported the medical folder would be forwarded 
and to allow 60 days for arrival.  Although the RO notated in 
December 2006 it received records from SSA, medical records 
and the appellant's initial disability determination are not 
associated with the file.  Hence, a remand is in order to 
secure these records.  Tetro v. Gober, 14 Vet. App. 110 
(2000) (VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists); 38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2005).

In remanding for Social Security records the Board 
acknowledges that the record includes a hand written note 
suggesting that the information provided by the Social 
Security Administration is all the information that is 
available.  The record shows, however, that the appellant has 
at times suggested that he a Social Security Supplemental 
Income beneficiary, and not a Social Security Disability 
beneficiary.  The case law, however, does not recognize a 
distinction between the two benefits under VA's general duty 
to assist.  Hence, one final effort is required to 
demonstrate futility.  38 U.S.C.A. § 5103.

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to obtain from 
the Social Security Administration any 
medical records used in awarding the 
appellant any Social Security benefits, 
including the initial disability 
determination.  If any pertinent records 
are not available, or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefits are not granted, the 
appellant should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

3.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



